Opinion by
Mr. Justice Pele,
The bond on which the appellant’s claim is founded accom*496panied a mortgage given by the decedent on her real estate. It contains the following provisions: “ It is hereby agreed that any judgment entered by virtue of this bond shall be restricted in its lien operation and effect to the premises described in a certain mortgage bearing even date herewith, given by said obligors to the obligee.” If the provision in the bond relates only to the lien of the judgment, the appellant was entitled to share in the distribution, for a stipulation that the lien of a judgment shall be restricted to a certain designated land, restricts the lien only and does not exempt other property of the debtor from liability for the debt secured by the judgment: Stanton v. White, 32 Pa. 358. The construction claimed by the appellant is that, as there is not a comma after the word “lien,” it should be considered as an adjective qualifying the nouns “ opr eration ” and “effect,” and that the restriction of the judgment is in its operation and effect as a lien only.
In construing the restriction, the words used should be given their popular and ordinary meaning, and effect should be given to all of them, unless there is some good reason for giving them a different meaning or for rejecting some of them as mere surplusage. The word “ lien ” is ordinarily used as a noun, and its use as an adjective is unusual, and in the collocation in which it is here found, anomalous. If the intention was to limit the lien only, one word was sufficient, and the use of the other two was superfluous and tended to obscure the meaning. The judgr ment obtained on the bond would be a lien on all the real estate owned by the obligee, and its operation and effect would be to make all her property liable to be taken in execution. The plain meaning of the words used is that the restriction applies both to the lien of the judgment and to its operation arid effect, and resort cannot be had to the rules of punctuation to give them an unusual meaning. Punctuatiori is an uncertain aid in the interpretation of written instruments, and is to be resorted to only when other means fail: Gfyger’s Estate, 65 Pa. 311.
The decree is affirmed at the cost of the appellant.